EXHIBIT 10.12

MANAGEMENT AGREEMENT

This AGREEMENT made as of the 1st day of May, 2016 (the “Agreement”), is by and
among CERES MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”),
TACTICAL DIVERSIFIED FUTURES FUND L.P., a New York limited partnership (the
“Partnership”), ISAM (USA) LLC (“ISAM USA”), a limited liability company
incorporated under the laws of Delaware, ISAM (Europe) LLP (“ISAM Europe”), a
limited liability partnership incorporated under the laws of England and Wales
and International Standard Asset Management (“ISAM” and together with ISAM USA
and ISAM Europe and each separately, the “Advisor”), a company incorporated
under the laws of the Cayman Islands. This Agreement shall be effective upon
ISAM Europe becoming registered as a commodity trading advisor with the U.S.
Commodity Futures Trading Commission (the “CFTC”) and a member of the National
Futures Association (“NFA”).

W I T N E S S E T H :

WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving substantial capital
appreciation; and

WHEREAS, the Limited Partnership Agreement dated as of December 3, 2002, as
amended by that certain Amendment No. 1 dated as of May 31, 2009 and by that
certain Amendment No. 2 dated as of August 8, 2014 and by that certain Amendment
No. 3 dated as of December 30, 2015 (collectively, the “Partnership Agreement”),
permits CMF to delegate to one or more commodity trading advisors CMF’s
authority to make trading decisions for the Partnership; and

WHEREAS, each of ISAM USA and ISAM Europe is registered as a commodity trading
advisor with the CFTC and a member of NFA; and

WHEREAS, CMF is registered as a commodity trading advisor and a commodity pool
operator with the CFTC and is a member of the NFA; and

WHEREAS, ISAM is (i) the owner of the intellectual property underlying the
Program (as defined below); (ii) responsible for the strategic development of
the Program; and (iii) responsible for the oversight of ISAM Europe and ISAM USA
in their implementation of the Program and carrying out the research function in
relation to the Program; and

WHEREAS, ISAM USA and ISAM Europe implement the Program and carry out the
research function in relation to the Program; and

WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which ISAM USA and ISAM
Europe will provide services as commodity trading advisors to the Partnership
during the term of this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties agree as follows.

1. DUTIES OF THE ADVISOR. (a) For the period and on the terms and conditions of
this Agreement, the Advisor shall have sole authority and responsibility, as one
of the Partnership’s agents and attorneys-in-fact, for directing the investment
and reinvestment of the assets and funds of the Partnership allocated to it from
time to time by CMF in commodity interests, including commodity futures
contracts, options, spot and forward contracts (including exchange-cleared
forward contracts) and over-the-counter foreign exchange (including currency
spot and swap contracts) and exchange-cleared swap contracts. The Advisor may
also engage in other swap transactions and other derivative transactions on
behalf of the Partnership with the prior written approval of CMF. All such
trading on behalf of the Partnership shall be in accordance with the trading
strategies and trading policies set forth in Appendix A and Appendix B attached
hereto, and as such trading policies may be changed from time to time upon
receipt by the Advisor of prior written notice of such change, and pursuant to
the trading strategy selected by CMF to be utilized by the Advisor in managing
the Partnership’s assets. CMF has selected the Advisor’s Systematic Trend
Programme (the “Program”) to manage the Partnership’s assets allocated to it.
Any open positions or other investments at the time of receipt of such notice of
a change in trading policy shall not be deemed to violate the changed policy and
shall be closed or sold in the ordinary course of trading. The Advisor may not
deviate from the trading policies set forth in Appendix B without the prior
written consent of the Partnership given by CMF. The Advisor makes no
representation or warranty that the trading to be directed by it for the
Partnership will be profitable or will not result in losses.

(b) CMF acknowledges receipt of the description of the Program, attached hereto
as Appendix A. All trades made by the Advisor for the account of the
Partnership, shall be cleared through such clearing broker or brokers as CMF
shall direct, and the Advisor shall have no authority or responsibility for
selecting or supervising any such broker in connection with the clearance or
confirmation of transactions for the Partnership or for the negotiation of
clearing rates charged therefor. The Advisor, with the prior written permission
(by original, fax copy or email copy) of CMF, may direct any and all trades in
commodity futures and options to a futures commission merchant or independent
floor broker it chooses for execution with instructions to give-up the trades to
the broker designated by CMF, provided that the futures commission merchant or
independent floor broker and any give-up or floor brokerage fees are approved in
advance by CMF. All give-up or similar fees relating to the foregoing shall be
paid by the Partnership after all parties have executed the relevant give-up
agreements (via EGUS or by original, fax copy or email copy).

(c) The initial allocation of the Partnership’s assets to the Advisor shall be
made to the Program, as described in Appendix A attached hereto. In the event
the Advisor wishes to use a trading system or methodology other than or in
addition to the Program in connection with its trading for the Partnership,
either in whole or in part, it may not do so unless the Advisor gives CMF prior
written notice of its intention to utilize such different trading system or
methodology and CMF consents thereto in writing. In addition, the Advisor will
provide five days’ prior written notice to CMF of any change in the trading
system or methodology to be utilized for the Partnership which the Advisor deems
material. If the Advisor deems such change in system or methodology or in
markets traded to be material, the changed system or methodology or markets
traded will not be utilized for the Partnership without the

 

- 2 -



--------------------------------------------------------------------------------

prior written consent of CMF. In addition, the Advisor will notify CMF of any
changes to the trading system or methodology that would cause the description of
the trading strategy or methods described in Appendix A to be materially
inaccurate. Further, the Advisor has provided the Partnership with a current
list of all commodity interests to be traded for the Partnership’s account,
which is attached as Appendix C to this Agreement, and the Advisor will not
trade any additional commodity interests for such account without providing
notice thereof to CMF and receiving CMF’s written approval (“Permitted
Contracts”). Notwithstanding any other provision in this Agreement, no warranty,
assurance or undertaking is given by the Advisor as to the performance, returns,
increase in or retention of value or profitability of the Partnership’s account
or that the investment objectives of the Program shall be successfully achieved,
whether in whole or in part. The Advisor also agrees to provide CMF, on a
monthly basis, with a written report of the assets under the Advisor’s
management together with all other matters deemed by the Advisor to be material
changes to its business not previously reported to CMF. The Advisor further
agrees that it will convert foreign currency balances (not required to margin
positions denominated in a foreign currency) to U.S. dollars no less frequently
than monthly.

(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), members, managers, directors, officers and
employees, their trading performance and general trading methods, its customer
accounts (but not the identities of or identifying information with respect to
its customers) and otherwise as are required in the reasonable judgment of CMF
to be made in any filings required by federal or state law or NFA rule or order.
Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is not
required to disclose the actual trading results of proprietary accounts of the
Advisor or its principals unless CMF reasonably determines that such disclosure
is required in order to fulfill its fiduciary obligations to the Partnership or
the reporting, filing or other obligations imposed on it by federal or state law
or NFA rule or order.

(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as defined in Section 3(b)
hereof) as it shall determine in its absolute discretion. The designation of
other trading advisors and the apportionment or reapportionment of Net Assets to
any such trading advisors pursuant to this Section 1 shall neither terminate
this Agreement nor modify in any regard the respective rights and obligations of
the parties hereunder.

(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate. CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month. The Advisor
agrees that it may be called upon at any time promptly to liquidate positions in
CMF’s sole discretion so that CMF may reallocate the Partnership’s assets, meet
margin calls on the Partnership’s account, fund redemptions, or for any other
reason, except that CMF will not require the liquidation of specific positions
by the Advisor. CMF will use its best efforts to give two business days’ prior
notice to the Advisor of any reallocations or liquidations. CMF acknowledges and
agrees that, in the event that CMF does not give the Advisor one business day’s
prior notice in relation to reallocations or liquidations, the Advisor may not
be able to implement the relevant reallocations or liquidations in the requested
time frame.

 

- 3 -



--------------------------------------------------------------------------------

(g) The Advisor shall assume financial responsibility for any errors committed
or caused by it in transmitting orders for the purchase or sale of commodity
interests for the Partnership’s account including payment to the brokers of the
floor brokerage commissions, exchange, NFA fees, and other transaction charges
and give-up charges incurred by the brokers on such trades. The Advisor shall
have an affirmative obligation to promptly notify CMF in accordance with the
provisions of Section 8(a)(iii) of any errors (as described above) with respect
to the account, and the Advisor shall use its best efforts to identify and
promptly notify CMF of any order or trade which the Advisor reasonably believes
was not executed in accordance with its instructions to any broker utilized to
execute orders for the Partnership.

(h) The Partnership is a Professional Client within the meaning of the FCA Rules
and ISAM Europe provides its services hereunder on that basis. Nothing in this
Agreement shall exclude or restrict any duty or liability to the Partnership
which ISAM Europe may have under FSMA or FCA Rules. Although authorized and
regulated by the FCA, ISAM Europe is entitled to and has opted out of the
Financial Services Compensation Scheme (the “FSCS”). It is confirmed that in the
event of ISAM Europe being wound up, no compensation is payable to the
Partnership under the FSCS as the client is not an eligible claimant.

(i) ISAM Europe has in operation a written procedure in accordance with the FCA
Rules for the effective consideration and proper handling of complaints from
customers, and will provide a copy of the same to the Partnership on request.
Any complaints should be referred to the Compliance Officer of ISAM Europe. The
Partnership does not have a right of complaint to the Financial Services
Ombudsman in respect of any action of ISAM Europe which is or is alleged to be
in breach of the FCA Rules.

(j) Subject to Section 8(a)(iii), the Advisor may aggregate transactions in
Permitted Contracts for the Partnership with its own account transactions and/or
those of other customers. Subject to Section 8(a)(iii), the Advisor may also
average the prices obtained so that all clients in the transaction pay or
receive the same average price. Subject to Section 8(a)(iii), aggregation may on
some occasions operate to the advantage of the Partnership and on other
occasions to the disadvantage of the Partnership.

(k) The Advisor shall not hold cash or other assets of the Partnership.

(l) Subject to this Agreement, the Advisor may (i) arrange or effect
transactions in Futures and/or Contracts for Differences (as defined for
purposes of FSMA), debit the Partnership’s account with any sums required to pay
or supplement any deposit or margin in support of any such transaction, and
exercise its discretion in managing the Partnership’s account to settle or close
outstanding obligations without reference to the Partnership or CMF. The
Partnership and CMF acknowledge receipt of the Advisor’s risk disclosure with
respect to the Program; and (ii) arrange or effect transactions in Permitted
Contracts otherwise than through Recognised Investment Exchanges (as defined for
the purposes of FSMA).

 

- 4 -



--------------------------------------------------------------------------------

2. INDEPENDENCE OF THE ADVISOR. For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor. The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.

3. COMPENSATION. (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay ISAM USA (i) an incentive fee payable quarterly equal
to 20% of New Trading Profits (as such term is defined below) earned by the
Advisor for the Partnership (the “Incentive Fee”) and (ii) a monthly fee for
professional management services equal to 1/12 of 1.5% (1.5% per year) of the
month-end Net Assets of the Partnership allocated to the Advisor (computed
monthly by multiplying the Net Assets of the Partnership allocated to the
Advisor as of the last business day of each month by 1.5% and dividing the
result thereof by 12) (the “Management Fee”).

(b) “Net Assets” shall have the meaning set forth in Section 7(d)(1) of the
Partnership Agreement and, unless the Advisor consents in writing, without
regard to further amendments thereto, provided that in determining the Net
Assets on any date, no adjustment shall be made to reflect any distributions,
redemptions, general partner’s fees, management fees or incentive fees accrued
or payable as of the date of such determination.

(c) “New Trading Profits” shall mean the excess, if any, of Net Assets managed
by the Advisor at the end of the calendar quarter over Net Assets managed by the
Advisor at the end of the highest previous calendar quarter or Net Assets
allocated to the Advisor at the date trading commences by the Advisor for the
Partnership, whichever is higher, and as further adjusted to eliminate the
effect on Net Assets resulting from new capital contributions, redemptions,
reallocations or capital distributions, if any, made during the fiscal period
decreased by interest or other income, not directly related to trading activity,
earned on the Partnership’s assets during the fiscal period, whether the assets
are held separately or in margin accounts. Ongoing expenses shall be attributed
to the Advisor based on the Advisor’s proportionate share of Net Assets. Ongoing
expenses shall not include expenses of litigation not involving the activities
of the Advisor on behalf of the Partnership. No Incentive Fee shall be paid to
the Advisor until the end of the first full calendar quarter of the Advisor’s
trading for the Partnership, which fee shall be based on New Trading Profits (if
any) earned from the commencement of trading by the Advisor on behalf of the
Partnership through the end of the first full calendar quarter of such trading.
Interest income earned, if any, will not be taken into account in computing New
Trading Profits earned by the Advisor. If Net Assets allocated to the Advisor
are reduced due to redemptions, distributions or reallocations (net of
additions), there will be a corresponding proportional reduction in the related
loss carryforward amount that must be recouped before the Advisor is eligible to
receive another Incentive Fee.

(d) Quarterly Incentive Fees and monthly Management Fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable. In the event of the termination of this Agreement as of any date which
shall not be the end of a

 

- 5 -



--------------------------------------------------------------------------------

calendar quarter or a calendar month, as the case may be, the quarterly
Incentive Fee shall be computed as if the effective date of termination were the
last day of the then current quarter and the monthly Management Fee shall be
prorated to the effective date of termination. If, during any month, the
Partnership does not conduct business operations or the Advisor is unable to
provide the services contemplated herein for more than two successive business
days, the monthly Management Fee shall be prorated by the ratio which the number
of business days during which CMF conducted the Partnership’s business
operations or utilized the Advisor’s services bears in the month to the total
number of business days in such month.

(e) The provisions of this Section 3 shall survive the termination of this
Agreement.

4. RIGHT TO ENGAGE IN OTHER ACTIVITIES. (a) The services provided by the Advisor
hereunder are not to be deemed exclusive. CMF on its own behalf and on behalf of
the Partnership acknowledges that, subject to the terms of this Agreement, the
Advisor and its officers, directors, employees, shareholders, partners,
manager(s) and members(s) may render advisory, consulting and management
services to other clients and accounts. The Advisor and its officers, directors,
employees, shareholders, partners, manager(s) and member(s) shall be free to
trade for their own accounts and to advise other investors and manage other
commodity accounts during the term of this Agreement and to use the same
information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership. However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies and will not affect the capacity of the
Advisor to continue to render services to CMF for the Partnership of the quality
and nature contemplated by this Agreement.

(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit. The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other accounts.
The Advisor further represents, warrants and agrees that under no circumstances
will it knowingly or deliberately use trading programs, strategies or methods
for the Partnership that are inferior to strategies or methods employed for any
other client or account and that it will not knowingly or deliberately favor any
client or account managed by it over any other client or account in any manner,
it being acknowledged, however, that different trading programs, strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies, accounts experiencing differing inflows or outflows of equity,
accounts that commence trading at different times, accounts that have different
portfolios or different fiscal years, accounts utilizing different executing
brokers and accounts with other differences, and that such differences may cause
divergent trading results.

 

- 6 -



--------------------------------------------------------------------------------

(c) It is acknowledged that the Advisor and/or its officers, employees,
directors, shareholders, partners manager(s) and member(s) presently act, and it
is agreed that they may continue to act, as advisor for other accounts managed
by them, and may continue to receive compensation with respect to services for
such accounts in amounts which may be more or less than the amounts received
from the Partnership.

(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of ISAM Systematic Trend, Class Q. The Advisor presently believes
and represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership’s account given the
potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading advisor.

5. TERM. (a) This Agreement shall continue in effect until December 31, 2016
(the “Initial Termination Date”). If this Agreement is not terminated on the
Initial Termination Date, as provided for herein, then, this Agreement shall
automatically renew for an additional one-year period and shall continue to
renew for additional one-year periods until this Agreement is otherwise
terminated, as provided for herein. At any time during the term of this
Agreement, CMF may terminate this Agreement upon 5 days’ notice to the Advisor.
At any time during the term of this Agreement, CMF may elect immediately to
terminate this Agreement if (i) the Net Asset Value per unit shall decline as of
the close of business on any day to $400 or less; (ii) the Net Assets of the
Partnership allocated to the Advisor (adjusted for redemptions, distributions,
withdrawals or reallocations, if any) decline by 20% or more as of the end of a
trading day from such Net Assets of the Partnership’s previous highest value;
(iii) limited partners owning at least 50% of the outstanding units of the
Partnership shall vote to require CMF to terminate this Agreement; (iv) the
Advisor fails to comply with the terms of this Agreement; (v) CMF, in good
faith, reasonably determines that the performance of the Advisor has been such
that CMF’s fiduciary duties to the Partnership require CMF to terminate this
Agreement; (vi) CMF reasonably believes that the application of speculative
position limits will substantially affect the performance of the Partnership;
(vii) the Advisor fails to conform to the trading policies set forth in Appendix
B as they may be changed from time to time; (viii) the Advisor merges,
consolidates with another entity, sells a substantial portion of its assets, or
becomes bankrupt or insolvent; (ix) if any of Alex Greyserman, Roy Sher or
Darren Upton dies, becomes incapacitated, leaves the employ of the Advisor,
ceases to control the Advisor or is otherwise not managing the trading programs
or systems of the Advisor; (x) ISAM USA’s or ISAM Europe’s registration as a
commodity trading advisor with the CFTC or its membership in the NFA or any
other regulatory authority, is terminated or suspended; or (xi) CMF reasonably
believes that the Advisor has or may contribute to any material operational,
business or reputational risk to CMF or CMF’s affiliates. This Agreement will
immediately terminate upon dissolution of the Partnership or upon cessation of
trading by the Partnership prior to dissolution.

(b) The Advisor may terminate this Agreement by giving not less than 30 days’
written notice to CMF. The Advisor may immediately terminate this Agreement if
(i) CMF’s registration as a commodity pool operator or its membership in NFA is
terminated or suspended or (ii) the Partnership merges, consolidates with
another entity, sells a substantial portion of its assets, or becomes bankrupt
or insolvent.

(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.

 

- 7 -



--------------------------------------------------------------------------------

6. EXCULPATION/INDEMNIFICATION. (a) Subject to Section 1(g) of this Agreement,
the Advisor shall not be liable to the Partnership or CMF under the terms of
this Agreement for any act or failure to act taken or omitted in good faith in a
manner reasonably believed to be in or not opposed to the best interests of the
Partnership if such act or failure to act did not constitute negligence, bad
faith, recklessness, intentional misconduct, a material breach of any
representations or warranties made by the Advisor in this Agreement, or in the
case of each of ISAM USA or ISAM Europe, a breach of its fiduciary obligations
to the Partnership as a commodity trading advisor.

(b) (i) In any threatened, pending or completed action, suit, or proceeding to
which the Advisor, was or is a party or is threatened to be made a party arising
out of or in connection with this Agreement or the management of the
Partnership’s assets by the Advisor or the offering and sale of units in the
Partnership, CMF shall, subject to subsection (b)(iii) of this Section 6,
indemnify and hold harmless the Advisor against any loss, liability, damage,
fine, penalty, obligation, cost, expense (including, without limitation,
attorneys’ and accountants’ fees, collection fees, court costs and other
reasonable legal expenses), judgments and awards and amounts paid in settlement
actually and reasonably incurred by it in connection with such action, suit, or
proceeding if the Advisor acted in good faith and in a manner reasonably
believed to be in or not opposed to the best interests of the Partnership, and
provided that its conduct did not constitute negligence, bad faith,
recklessness, intentional misconduct, a material breach of any representations
or warranties made by the Advisor in this Agreement or, in the case of each of
ISAM USA or ISAM Europe, a breach of its fiduciary obligations to the
Partnership as a commodity trading advisor, unless and only to the extent that
the court or administrative forum in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all circumstances of the case, the Advisor is fairly and reasonably
entitled to indemnity for such expenses which such court or administrative forum
shall deem proper; and further provided that no indemnification shall be
available from the Partnership if such indemnification is prohibited by Section
16 of the Partnership Agreement. The termination of any action, suit or
proceeding by judgment, order or settlement shall not, of itself, create a
presumption that the Advisor did not act in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership.

(ii) Without limiting subsection (b)(i) above, to the extent that the Advisor
has been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (b)(i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.

(iii) Any indemnification under subsection (b)(i) above, unless ordered by a
court or administrative forum, shall be made by CMF only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in
subsection (b)(i) above. Such independent legal counsel shall be

 

- 8 -



--------------------------------------------------------------------------------

selected by CMF in a timely manner, subject to the Advisor’s approval, which
approval shall not be unreasonably withheld. The Advisor will be deemed to have
approved CMF’s selection unless the Advisor notifies CMF in writing, received by
CMF within five days of CMF’s telecopying to the Advisor of the notice of CMF’s
selection, that the Advisor does not approve the selection.

(iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) actually and reasonably incurred
by it in connection therewith.

(v) As used in this Section 6(b), the term “Advisor” shall include the Advisor,
its principals, shareholders, officers, directors, manager(s), member(s)
partners and employees and the term “CMF” shall include the Partnership.

(c) (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, fine
penalty, obligation, cost or expense (including, without limitation, attorneys’
and accountants’ fees, collection fees, court costs and other legal expenses),
judgments and awards and amounts paid in settlement reasonably incurred by them
(A) as a result of the material breach of any representations and warranties or
covenants made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership if (1) there has been a
final judicial or regulatory determination, or a written opinion of an
arbitrator pursuant to Section 15 hereof, to the effect that such acts or
omissions violated the terms of this Agreement in any material respect or
involved negligence, bad faith, recklessness or intentional misconduct on the
part of the Advisor (except as otherwise provided in Section 1(g)), or (2) there
has been a settlement of any action or proceeding with the Advisor’s prior
written consent.

(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, manager(s),
member(s) or employees unrelated to CMF’s or the Partnership’s business, the
Advisor shall indemnify, defend and hold harmless CMF, the Partnership or any of
their affiliates against any loss, liability, damage, fine, penalty, obligation,
cost or expense (including, without limitation, attorneys’ and accountants’
fees, collection fees, court costs and other legal expenses), judgments, awards
and amounts including amounts paid in settlement incurred in connection
therewith.

(d) In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the loss, liability, damage, cost or expense incurred in such action, suit or
proceeding which relates to the matters for which indemnification can be made.

 

- 9 -



--------------------------------------------------------------------------------

(e) None of the indemnifications contained in this Section 6 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld or delayed, of the party
obligated to indemnify such party.

(f) The Advisor shall not be responsible for any loss or damage suffered by the
Partnership or CMF due to any failure to fulfil its duties hereunder if such
loss, damage or failure shall be caused by or directly or indirectly due to war
damage, enemy action, terrorist attack, the act of any government or other
competent authority, riot, civil commotion, rebellion, storm, tempest, pandemic,
fire, disabling strike, power failure or suspension of dealing on relevant
exchanges or other cause whether similar or not beyond the control of the
Advisor.

(g) Notwithstanding anything to the contrary contained herein, no party hereto
shall, under any circumstances whatsoever, be liable for any special, punitive,
incidental, indirect or consequential damages including loss of profits, whether
or not such damage was reasonably foreseeable and whether arising in contract,
tort or otherwise.

(h) The provisions of this Section 6 shall survive the termination of this
Agreement.

7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

(a) The Advisor represents and warrants that:

(i) All information with respect to the Advisor and its principals and the
trading performance of any of them that has been provided to CMF by authorized
persons of the Advisor, including, without limitation, the description of the
Program contained in Appendix A, is complete and accurate in all material
respects and such information does not contain any untrue statement of a
material fact or omit to state a material fact that is necessary to make such
statements and information therein not misleading. All references to the Advisor
and its principals, if any, in the Partnership’s Private Placement Offering
Memorandum and Disclosure Document, as amended and/or supplemented from time to
time (the “Memorandum”) or a supplement thereto will, after review and approval
of such references by the Advisor prior to the use of such Memorandum in
connection with the offering of Partnership units, be accurate in all material
respects, except that with respect to pro forma or hypothetical performance
information in such Memorandum, if any, this representation and warranty extends
only to any underlying data made available by the Advisor for the preparation
thereof and not to any hypothetical or pro forma adjustments. Other than with
respect to the information provided or reviewed by the Advisor for inclusion in
the Memorandum, CMF and the Partnership acknowledge that the Advisor bears no
responsibility for any potential liability arising from inadequacies related to
the Memorandum or the sale of units in the Partnership.

(ii) The information with respect to the Advisor set forth in the actual
performance tables in the Memorandum, if any, is based on all of the customer
accounts managed on a discretionary basis by the Advisor’s principals and/or the
Advisor during the period covered by such tables and required to be disclosed
therein, and such tables have been prepared by the Advisor or its agents in
accordance with applicable CFTC and NFA rules and

 

- 10 -



--------------------------------------------------------------------------------

guidance, including, but not limited to, CFTC Rule 4.25. To the extent CMF
requires delivery of the Advisor’s performance tables, such performance tables
will have been examined by an independent certified public accountant and the
report thereon will have been provided to CMF. Thereafter, the Advisor will have
its performance tables so examined no less frequently than annually during the
term of this Agreement.

(iii) Each of ISAM USA and ISAM Europe will be acting as a commodity trading
advisor with respect to the Partnership and not as a securities investment
adviser. Each of ISAM USA and ISAM Europe is duly registered with the CFTC as a
commodity trading advisor and is a member of the NFA. ISAM Europe is also
authorized and regulated by the FCA in the conduct of its investment business.
ISAM is exempt from registration as a commodity trading advisor pursuant to CFTC
Rule 4.14(a)(10). The Advisor is also in compliance with any other registration
and licensing requirements as shall be necessary to enable it to perform its
obligations hereunder. The Advisor agrees to maintain and renew such
registrations and licenses during the term of this Agreement.

(iv) It is duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it was formed. It has full power and authority
(corporate or otherwise) to enter into and perform its obligations under this
Agreement. The Advisor is qualified to do business and is in good standing as a
foreign entity in each jurisdiction in which the nature or conduct of its
business requires such qualification and where the failure to be so qualified
could materially adversely affect the Advisor’s ability to perform its
obligations hereunder. Neither of ISAM USA or ISAM Europe will, by acting as a
commodity trading advisor to the Partnership, breach or cause to be breached any
undertaking, agreement, contract, statute, rule or regulation to which it is a
party or by which it is bound.

(v) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.

(vi) At any time during the term of this Agreement that an offering memorandum
or prospectus relating to the Partnership units is required to be delivered in
connection with the offer and sale thereof, the Advisor agrees upon the request
of CMF to promptly provide the Partnership with such information as shall be
necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is materially accurate with respect to the information
provided or reviewed by the Advisor.

(b) CMF represents and warrants for itself and the Partnership that:

(i) CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.

(ii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.

 

- 11 -



--------------------------------------------------------------------------------

(iii) This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.

(iv) CMF will not, by acting as the general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.

(v) CMF is registered as a commodity pool operator and is a member of NFA and is
in compliance with any such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder, and it
will maintain and renew such registrations and membership during the term of
this Agreement.

(vi) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.

(vii) The Partnership is a qualified eligible person as defined in CFTC Rule
4.7.

8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.

(a) The Advisor agrees as follows:

(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including, as applicable, rules and
regulations of the CFTC, NFA and/or the commodity exchange on which any
particular transaction is executed.

(ii) The Advisor will promptly notify CMF of the commencement of any
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, manager(s), member(s) or employees; regardless of whether
such investigation, suit, action or proceeding also involves CMF. ISAM Europe
and ISAM USA will provide CMF with copies of any correspondence (including, but
not limited to, any notice or correspondence regarding the violation, or
potential violation, of position limits) from or to the CFTC, NFA or any
commodity exchange in connection with an investigation of ISAM Europe’s or ISAM
USA’s (as applicable) business activities.

(iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other commodity
trading account managed by the Advisor. The Advisor acknowledges its obligation
to review and reconcile the Partnership’s positions, prices and equity in the
account managed by the Advisor daily and within two business days to notify, in
writing, the broker and CMF and the Partnership’s brokers of (A) any error as
referred to in section 1(g) committed by the Advisor or its principals or
employees; (B) any trade which the Advisor believes was not executed in
accordance with its instructions; and (C) any discrepancy with a value of
$10,000 or more (due to differences in the positions, prices or equity in the
account) between its records and the information reported on the account’s daily
and monthly broker statements.

 

- 12 -



--------------------------------------------------------------------------------

(iv) At least one of ISAM, ISAM USA or ISAM Europe will maintain a net worth of
not less than $1,000,000 during the term of this Agreement.

(v) The Advisor will use its best efforts to close out all futures positions
prior to any applicable delivery period, and will use its best efforts to avoid
causing the Partnership to take delivery of any commodity.

(vi) ISAM Europe agrees to establish a conflicts of interest policy in
accordance with the FCA Rules in order to identify, monitor and manage actual
and potential conflicts of interest, a copy of which is available on request by
CMF or the Partnership.

(vii) In entering into transactions in Permitted Contracts on behalf of CMF,
ISAM Europe will provide best execution and will provide CMF with details of its
order execution policy upon request.

(b) CMF agrees for itself and the Partnership that:

(i) CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA and/or the commodity exchange on which
any particular transaction is executed.

(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.

(iii) CMF or the selling agents for the Partnership have policies, procedures,
and internal controls in place that are reasonably designed to comply with
applicable anti-money laundering laws, rules and regulations, including
applicable provisions of the USA PATRIOT Act. CMF or the selling agents for the
Partnership have Customer Identification Programs (“CIP”), which require the
performance of CIP due diligence in accordance with applicable USA PATRIOT Act
requirements and regulatory guidance. CMF or the selling agents for the
Partnership also have policies, procedures, and internal controls in place that
are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control.

9. CONFIDENTIALITY. (a) During the term and following the termination of this
Agreement, each of the parties to this Agreement agrees to maintain in strict
confidence the terms of this Agreement and any and all Confidential Information
(as hereinafter defined) regarding the other parties which it obtains pursuant
to or in connection with this Agreement or the relationship created hereby and
agrees that it shall not disclose any such Confidential Information to any
person unless required to do so by applicable laws or regulations, the request
of any judicial, governmental or regulatory authority including, without
limitation, the FCA or CFTC or valid legal process. Notwithstanding the
foregoing, nothing in this Section 9 shall prevent the disclosure of
Confidential Information by either party to its attorneys, accountants or other
professional advisers in the proper performance of their duties; provided, in
each case, that

 

- 13 -



--------------------------------------------------------------------------------

any such attorney, accountants or other professional advisers is subject to
similar confidentiality obligations. Each of the Partnership and CMF
acknowledges that the advisory services provided by the Advisor pursuant to this
Agreement constitute proprietary information.

(b) As used herein the term “Confidential Information” shall mean and include,
but not be limited to, each party’s respective proprietary or confidential
market and/or computerized investment approaches, trading systems or programs,
mathematical models, simulated results, simulation software, price or research
databases, other research, algorithms, numerical techniques, analytical results,
technical data, strategies and methodologies, business methods, trade secrets,
internal marketing materials or memoranda, corporate policies, supervisory and
risk control techniques and procedures, fee and compensation structures, trader
trial programs, client lists and contact lists, knowledge of facilities and any
books and records made available to any party and any other proprietary
materials or information; provided, however, that the term Confidential
Information shall not include any such information which is or has been made
generally available to the public through means other than wrongful conduct by
the party that has the obligation to keep such information confidential or its
officers, employees or other personnel. Immediately upon the termination of this
Agreement, each party hereto shall return all such Confidential Information to
each party hereto, as applicable.

10. COMPLETE AGREEMENT. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof.

11. ASSIGNMENT. This Agreement may not be assigned by any party without the
express written consent of the other parties.

12. AMENDMENT. This Agreement may not be amended except by the written consent
of the parties.

13. NOTICES. All notices, demands or requests required to be made or delivered
under this Agreement shall be effective upon actual receipt and shall be made
either by electronic mail (email) copy or in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:

If to CMF or to the Partnership:

Ceres Managed Futures LLC

522 Fifth Avenue

New York, New York 10036

Attention: Patrick Egan

Email: Patrick.Egan@morganstanley.com

If to the Advisor:

International Standard Asset Management 802 West Bay Road

P.O. Box 30599

Grand Cayman, KY1-1203

Attention: Jessica Anderson

 

- 14 -



--------------------------------------------------------------------------------

Email: cayman@isamfunds.com

ISAM (USA) LLC

5100 Town Centre Circle, Suite 430

Boca Raton, FL 33486

Attention: Alex Greyserman

Email: alex.greyserman@isam.com

ISAM (Europe) LLP

55 Baker Street

London, W1U 8EW

Attention: Neill Burger

Email: neill.burger@isam.com

14. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

15. ARBITRATION. The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of NFA or, if NFA
shall refuse jurisdiction, then in accordance with the rules, then in effect, of
the American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award, and further
provided, that any such arbitration shall occur within the Borough of Manhattan
in New York City. Judgment upon any award made by the arbitrator may be entered
in any court of competent jurisdiction.

16. NO THIRD PARTY BENEFICIARIES. There are no third party beneficiaries to this
Agreement, except that certain persons not parties to this Agreement may have
rights under Section 6 hereof.

17. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
including via facsimile or email, each of which is an original and all of which
when taken together evidence the same agreement.

18 INTERPRETATION.

(a) In this Agreement the following words and expressions shall have the
following meanings:

(i) “FCA” means the Financial Conduct Authority, of 25 North Colonnade, Canary
Wharf, London E14 SHS, or any successor regulatory authority.

 

- 15 -



--------------------------------------------------------------------------------

(ii) “FCA Rules” means FSMA and the FCA Handbook of Rules and Guidance as
issued, amended or replaced by the FCA from time to time.

(iii) “FSMA” means the Financial Services and Markets Act 2000, as amended or
replaced from time to time, together with secondary legislation under that Act
other than the FCA Rules.

(b) References to statutory provisions or the FCA Rules shall include those
provisions or FCA Rules as amended, extended, consolidated, substituted or
re-enacted from time to time.

(c) Unless a term is otherwise defined in or pursuant to this or other Sections
of this Agreement, terms defined in the FCA Rules shall bear the same meaning
herein.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

- 16 -



--------------------------------------------------------------------------------

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.

YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY TRADING ADVISOR MAY ENGAGE IN
TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED
OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES
MARKET MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED
PROTECTION. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO
COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN
NON-UNITED STATES JURISDICTIONS WHERE YOUR TRANSACTIONS MAY BE EFFECTED. BEFORE
YOU TRADE YOU SHOULD INQUIRE ABOUT ANY RULES RELEVANT TO YOUR PARTICULAR
CONTEMPLATED TRANSACTIONS AND ASK THE FIRM WITH WHICH YOU INTEND TO TRADE FOR
DETAILS ABOUT THE TYPES OF REDRESS AVAILABLE IN BOTH YOUR LOCAL AND OTHER
RELEVANT JURISDICTIONS.

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

CERES MANAGED FUTURES LLC

   

ISAM (USA) LLC

     

By

 

/s/ Alex Greyserman

By

 

/s/ Patrick T. Egan

   

Alex Greyserman

 

Patrick T. Egan

   

Director

 

President and Director

     

TACTICAL DIVERSIFIED FUTURES FUND L.P.

   

ISAM (Europe) LLP

     

By

 

/s/ Roy Sher

By:

 

Ceres Managed Futures LLC

   

Roy Sher

 

(General Partner)

   

Partner

By

 

/s/ Patrick T. Egan

       

Patrick T. Egan

       

President and Director

     

 

- 17 -



--------------------------------------------------------------------------------

INTERNATIONAL STANDARD ASSET MANAGEMENT

By

 

/s/ Stacey Kirkconnell

Stacey Kirkconnell

Director

 

- 18 -



--------------------------------------------------------------------------------

APPENDIX A

Description of Program

ISAM Systematic Trend Program’s investment objective is to achieve growth in the
value of its assets, providing absolute returns with low correlations to the
stock and bond markets through the implementation of systematic trading models.
The system trades in the global futures markets covering stock indices, interest
rates, currency, energy commodities, precious and base metals and agricultural
products and may also trade in over-the-counter foreign exchange contracts
(including currency spot contracts) and exchange-cleared swap and forward
contracts.

ISAM relies on the comprehensive quantitative analysis of historical data to
develop trading strategies. These proprietary trading strategies are then
implemented subject to strict risk management and controls. ISAM’s guiding
principle is that a disciplined trading approach combined with a broad
diversification over a large number of markets, instruments and investment
strategies is likely to lead to superior investment results, while maintaining
risk at a level comparable to that associated with traditional asset classes.
The target volatility of the portfolio is 15-20% annualized.

The system’s investment strategy is to harness the performance of several
systematic investment programs in a balanced portfolio, each program selected
primarily for its methods of generating returns from global investments that are
not highly correlated to the performance of traditional investment strategies
such as the stock and bond markets. The goal remains to maximize diversification
across various trading strategies and markets with the purpose of achieving
capital appreciation objectives for investors while reducing overall portfolio
volatility.

The system employs a systematic investment strategy that is designed to exploit
statistical characteristics of these markets. The trading systems are
quantitative and primarily directional in nature, meaning that all trading
signals are generated by mathematical models designed by ISAM which identify and
exploit market trends and other statistical historical patterns. The systems’
underlying trading algorithms sample prices in real time and measure price
momentum and breakouts. In aggregate, the systems run more than 1,000 price
samples each day spread across the various markets traded. The trading
algorithms focus on capturing price trends and close out positions when trends
significantly weaken and begin to reverse. The system calculates trend-signals
and allocates larger positions when trend-signals are strong and lower positions
when the trend-signals are weak. The system runs on a continuous basis 24 hours
a day, automatically generating trades in response to market data, with each
position assigned a pre-defined stop-loss. Asset allocations are based on a set
of factors which include market and sector correlations, expected returns,
market access costs and market liquidity. Sector allocations are designed to
ensure that the risk exposure to each sector is normalized across the system’s
portfolio.

The largest proportion of risk is allocated to trend following models, spread
over a number of time-frames ranging from short to long term. Commodities
markets receive a larger allocation of risk than that of a typical large
commodity trading advisor. Proprietary risk models are used to monitor the
performance of the portfolio. Trading models are designed to automatically scale
positions based on a set of risk measures such as volatility or liquidity. The
system uses an automated order management system which can monitor quantities of
trades in real time such as



--------------------------------------------------------------------------------

(i) reconciliation of price and quantities on fills against orders sent, (ii)
profit and loss of the portfolio, strategies and individual positions, (iii)
profit and loss by sector and industry, and (iv) dollar exposure by portfolio,
strategy, sector, industry and individual positions. In pursuing its investment
objective, the system, may invest in, trade, buy (on margin or otherwise), sell
(including short sales), and otherwise acquire, hold, dispose of, and deal in
futures and commodities interests of all types, including foreign exchange over
the counter forward and spot contracts and futures contracts and may also seek
to gain exposure through trading derivatives of any type including options,
swaps and warrants, (provided these derivatives are exchange cleared) and other
instruments referred to as futures, derivatives or forwards.



--------------------------------------------------------------------------------

APPENDIX B

Trading Policies

 

1.

The Partnership will invest its assets only in commodity interests that the
Advisor believes are traded in sufficient volume to permit ease of taking and
liquidating positions. Sufficient volume, in this context, refers to a level of
liquidity that the Advisor believes will permit it to enter and exit trades
without noticeably moving the market.

 

2.

The Advisor will not initiate additional positions in any commodity interest if
these positions would result in aggregate positions requiring margin of more
than 66  2⁄3% of the Partnership’s net assets allocated to the Advisor. To the
extent the CFTC and/or exchanges have not otherwise established margin
requirements with respect to particular contracts, (i) forward contracts in
currencies will be deemed to have approximately the same margin requirements as
the same or similar futures contracts traded on the Chicago Mercantile Exchange
and (ii) swap contracts will be deemed to have margin requirements equivalent to
the collateral deposits, if any, made with swap counterparties.

 

3.

The Partnership may occasionally accept delivery of a commodity. Unless such
delivery is disposed of promptly by retendering the warehouse receipt
representing the delivery to the appropriate clearinghouse, the physical
commodity position is fully hedged.

 

4.

The Partnership will not employ the trading technique commonly known as
“pyramiding,” in which the speculator uses unrealized profits on existing
positions as margin for the purchase or sale of additional positions in the same
or related commodities.

 

5.

The Partnership will not utilize borrowings except short-term borrowings if the
Partnership takes delivery of any cash commodities. Neither the deposit of
margin with the commodity broker or swap dealer nor obtaining and drawing on a
line of credit with respect to forward contracts or swaps shall constitute
borrowing.

 

6.

From time to time, trading strategies such as spreads or straddles may be
employed on behalf of the Partnership. “Spreads” or “straddles” include the
simultaneous holding of contracts on the same commodity but with different
delivery dates or markets. The trader of these contracts expects to earn a
profit from a widening or narrowing of the difference between the prices of the
two contracts.

 

7.

The Partnership will not permit the churning of its brokerage accounts. The term
“churning” refers to the practice of entering and exiting trades with a
frequency unwarranted by legitimate efforts to profit from the trades, driven by
the desire to generate commission income.



--------------------------------------------------------------------------------

APPENDIX C

List of Contracts Traded

 

Market

  

Sector

Butter

   Agriculturals

Canola / No. 1

   Agriculturals

Cattle Live / Choice Average

   Agriculturals

Cattle, Feeder / Average

   Agriculturals

Cheese

   Agriculturals

Cocoa #7

   Agriculturals

Cocoa / Ivory Coast

   Agriculturals

Coffee C Colombian

   Agriculturals

Coffee Robusta

   Agriculturals

Corn [XCBT]

   Agriculturals

Corn, No. 3

   Agriculturals

Cotton / 1-1/16

   Agriculturals

Hogs Lean / Average Iowa/S Minn

   Agriculturals

Lumber / Spruce-Pine Fir 2x4

   Agriculturals

Milk, Class 3

   Agriculturals

Oats / No. 2 White Heavy

   Agriculturals

Orange Juice Frozen Concentrate

   Agriculturals

Palm Oil, Crude

   Agriculturals

Rapeseed

   Agriculturals

Rough Rice

   Agriculturals

Rubber #3

   Agriculturals

Soybean Meal / 48% Protein

   Agriculturals

Soybean Oil / Crude

   Agriculturals

Soybeans / No. 1 Yellow

   Agriculturals

Sugar #11/World Raw

   Agriculturals

Sugar #5, White

   Agriculturals

Wheat / No. 2 Hard Winter

   Agriculturals

Wheat / No. 2 Soft Red

   Agriculturals

Wheat, Milling

   Agriculturals

Canadian Government Bond, 10-year

   Bonds

Euro BOBL

   Bonds

Euro Bund

   Bonds

Euro BUXL

   Bonds

Euro OAT

   Bonds

Euro-BTP Italian Government Bond Future

   Bonds

Euro-BTP Short Term Italian Government Bond Future

   Bonds



--------------------------------------------------------------------------------

Euro-Schatz

  

Bonds

Gilt Long

  

Bonds

Japanese Govt Bond (JGB) 10-Year

  

Bonds

Mid-Term Euro-OAT

  

Bonds

Treasury Bond U.S. Long Term Ultra

  

Bonds

Treasury Bonds U.S. 30-year

  

Bonds

Treasury Bonds, Australia, 10-year

  

Bonds

Treasury Bonds, Australia, 3-year

  

Bonds

Treasury Note U.S. 10-year

  

Bonds

Treasury Note U.S. 2-year

  

Bonds

Treasury Note U.S. 5-year

  

Bonds

AUD/CAD

  

Currencies

AUD/CHF

  

Currencies

AUD/JPY

  

Currencies

AUD/NZD

  

Currencies

AUD/SGD

  

Currencies

AUD/USD

  

Currencies

AUD/ZAR

  

Currencies

Australian Dollar / U.S. Dollar

  

Currencies

British Pound / U.S. Dollar

  

Currencies

CAD/CHF

  

Currencies

CAD/JPY

  

Currencies

CAD/MXN

  

Currencies

CAD/NOK

  

Currencies

Canadian Dollar / U.S. Dollar

  

Currencies

CHF/HUF

  

Currencies

CHF/JPY

  

Currencies

CHF/NOK

  

Currencies

CNH/JPY

  

Currencies

EUR/AUD

  

Currencies

EUR/CAD

  

Currencies

EUR/CHF

  

Currencies

EUR/CNH

  

Currencies

EUR/CZK

  

Currencies

EUR/GBP

  

Currencies

EUR/HUF

  

Currencies

EUR/ILS

  

Currencies

EUR/JPY

  

Currencies

EUR/MXN

  

Currencies

EUR/NOK

  

Currencies

EUR/NZD

  

Currencies



--------------------------------------------------------------------------------

EUR/PLN

  

Currencies

EUR/SEK

  

Currencies

EUR/SGD

  

Currencies

EUR/TRY

  

Currencies

EUR/USD

  

Currencies

EUR/ZAR

  

Currencies

Euro / British Pound

  

Currencies

Euro / Japanese Yen

  

Currencies

Euro FX

  

Currencies

GBP/AUD

  

Currencies

GBP/CAD

  

Currencies

GBP/CHF

  

Currencies

GBP/HUF

  

Currencies

GBP/JPY

  

Currencies

GBP/MXN

  

Currencies

GBP/NOK

  

Currencies

GBP/NZD

  

Currencies

GBP/PLN

  

Currencies

GBP/SEK

  

Currencies

GBP/SGD

  

Currencies

GBP/TRY

  

Currencies

GBP/USD

  

Currencies

GBP/ZAR

  

Currencies

INR/USD Future

  

Currencies

Japanese Yen / U.S. Dollar

  

Currencies

Mexican Peso

  

Currencies

MXN/JPY

  

Currencies

New Zealand Dollar / U.S. Dollar

  

Currencies

NOK/SEK

  

Currencies

NZD/CAD

  

Currencies

NZD/CHF

  

Currencies

NZD/JPY

  

Currencies

NZD/SGD

  

Currencies

NZD/USD

  

Currencies

RUB/USD Future

  

Currencies

SGD/JPY

  

Currencies

Swiss Franc / U.S. Dollar

  

Currencies

TRY/JPY

  

Currencies

U.S. Dollar / Korean Won

  

Currencies

U.S. Dollar Index

  

Currencies

USD/CAD

  

Currencies



--------------------------------------------------------------------------------

USD/CHF

  

Currencies

USD/CNH

  

Currencies

USD/CZK

  

Currencies

USD/HUF

  

Currencies

USD/ILS

  

Currencies

USD/JPY

  

Currencies

USD/MXN

  

Currencies

USD/SGD

  

Currencies

USD/THB

  

Currencies

USD/TRY

  

Currencies

USD/ZAR

  

Currencies

ZAR/JPY

  

Currencies

Chicago Ethanol

  

Energies

Crude Oil WTI / Global Spot

  

Energies

Crude Oil WTI / Global Spot (Far)

  

Energies

Crude Oil, Brent / Global Spot

  

Energies

Crude Oil, Brent / Global Spot (Far)

  

Energies

Ethanol

  

Energies

Gas-Oil-Petroleum

  

Energies

Gasoline

  

Energies

Heating Oil #2 / Fuel Oil

  

Energies

ICE ECX Emission

  

Energies

Kerosene

  

Energies

Natural Gas

  

Energies

Natural Gas (Summer)

  

Energies

Natural Gas (Winter)

  

Energies

Phelix Baseload Yearly

  

Energies

RBOB Gasoline

  

Energies

UK Natural Gas

  

Energies

Bolsa (Mexico)

  

Equities

CAC-40 Index

  

Equities

CBOE Volatility Index

  

Equities

CBOE Volatility Index (Far)

  

Equities

Deutscher Aktienindex (DAX)

  

Equities

Dow Jones Euro STOXX 50 Index

  

Equities

FTSE 100 Index

  

Equities

FTSE China A50

  

Equities

FTSE/JSE Top 40

  

Equities

FTSE/MIB Index

  

Equities

Hang Seng China Enterprises Index

  

Equities

Hang Seng Index

  

Equities



--------------------------------------------------------------------------------

ISE 30 Futures

  

Equities

Kuala Lumpur Composite Index

  

Equities

MDAX

  

Equities

MSCI Indonesia

  

Equities

MSCI Singapore Index

  

Equities

MSCI Taiwan Index

  

Equities

NASDAQ 100 Index E-mini

  

Equities

OMX Index

  

Equities

Russell 2000 Index, Mini

  

Equities

S&P 400 MidCap Index, E-mini

  

Equities

S&P 500 Index E-mini

  

Equities

S&P CNX Nifty Index

  

Equities

S&P Financial Sector E-mini

  

Equities

S&P Health Sector E-mini

  

Equities

S&P Technology Sector E-mini

  

Equities

S&P Utilities Sector E-mini

  

Equities

SET 50 Index

  

Equities

Share Price Index 200

  

Equities

STOXX 600 Insurance

  

Equities

STOXX 600 Utilities

  

Equities

STOXX Europe 600 Banks

  

Equities

TecDAX Index

  

Equities

TOPIX Index

  

Equities

Toronto 60 Index

  

Equities

Vstoxx

  

Equities

Vstoxx (Far)

  

Equities

90 Day Bank Accepted Bills, AUS

  

Interest Rates

Euribor 3-month

  

Interest Rates

Eurodollar 3-month

  

Interest Rates

New Zealand 3 Month Bank Bill

  

Interest Rates

Aluminium

  

Metals

Copper

  

Metals

Copper High Grade / Scrap No. 2 Wire

  

Metals

Gold [XCEC]

  

Metals

Gold [XTKT]

  

Metals

Lead

  

Metals

Nickel

  

Metals

Palladium

  

Metals

Platinum [XNYM]

  

Metals

Silver

  

Metals

TSI Iron Ore Index

  

Metals

Zinc

  

Metals